DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/22, 3/31/22, 3/28/22, and 3/4/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, and 21-25 of U.S. Patent No. 11,272,372. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment” corresponds to the same in claim 1 of the above U.S. Patent.
“At least one data analysis engine for analyzing the measured data” corresponds to the same in claim 1 of the above U.S. Patent.
“A tip and cue server” corresponds to the same in claim 1 of the above U.S. Patent.
“Wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest using at least one mask, and wherein the learning engine is operable to learn the electromagnetic environment” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data” corresponds to the same in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “a semantic engine including a programmable rules and policy editor” as well as “wherein the programmable rules and policy editor includes at least one rule and/or at least one policy”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 15, “a system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment” corresponds to the same in claim 16 of the above U.S. Patent. 
“At least one data analysis engine for analyzing the measured data” corresponds to the same in claim 16 of the above U.S. Patent.
“A tip and cue server” corresponds to the same in claim 16 of the above U.S. Patent.
“Wherein the at least one data analysis engine includes a detection engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest using at least one mask, wherein the at least one mask is a Fast Fourier Transform (FFT) array with an average of maximum power values, and wherein the learning engine is operable to learn the electromagnetic environment” corresponds to the same in claim 16 of the above U.S. Patent.
Lastly, “wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data” corresponds to the same in claim 16 of the above U.S. Patent.
Claim 15 of the instant application does not claim “a semantic engine including a programmable rules and policy editor” or “an identification engine” or “a classification engine” or “wherein the programmable rules and policy editor includes at least one rule and/or at least one policy”.  Therefore, claim 15 merely broadens the scope of claim 16 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 16, this corresponding “method” claim corresponds to “method” claim 21 of the above U.S. Patent for the same reasons as described for claim 1 above.
Regarding claim 17, this claim similarly corresponds to claim 22 of the above U.S. Patent.
Regarding claim 18, this claim similarly corresponds to claim 23 of the above U.S. Patent.
Regarding claim 19, this claim similarly corresponds to claim 24 of the above U.S. Patent.
Regarding claim 20, this claim similarly corresponds to claim 25 of the above U.S. Patent.

Claims 1-7, 9, 10, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 9-11, 14, 15, and 17 of U.S. Patent No. 11,395,149. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment” corresponds to the same in claim 9 of the above U.S. Patent.
“At least one data analysis engine for analyzing the measured data” corresponds to the same in claim 9 of the above U.S. Patent.
“A tip and cue server” corresponds to the same in claim 9 of the above U.S. Patent.
“Wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest using at least one mask, and wherein the learning engine is operable to learn the electromagnetic environment” corresponds to “wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment” as well as “wherein the detection engine is operable to automatically detect the at least one signal of interest using at least one mask” in claim 9 of the above U.S. Patent.
Lastly, “wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data” corresponds to the same in claim 9 of the above U.S. Patent.
Claim 1 of the instant application does not claim “at least one application” or “a semantic engine including a programmable rules and policy editor” or “wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device” or “wherein the programmable rules and policy editor includes at least one rule and/or at least one policy” or “wherein each of the at least one customer application is assigned a priority” or “wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum”. Therefore, claim 1 merely broadens the scope of claim 9 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 15, this corresponding “system” claim corresponds to “system” claim 15 of the above U.S. Patent for the same reasons as described for claim 1 above.
Regarding claim 16, this corresponding “method” claim corresponds to “method” claim 17 of the above U.S. Patent for the same reasons as described for claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467